On Petition fob Rehearing.
Lairy, J.
It is earnestly contended by appellants in their brief on petition for rehearing that this court erred in holding the paragraph of appellants’ answer insufficient, upon the ground that it failed to show that the contract sought to be enforced specifically was unjust, unfair or inequitable. Appellants state the rule to be that, in a suit for specific performance of a contract, the plaintiff must show affirmatively that the contract sought to be enforced is fair, just and equitable, and that it is supported by sufficient consideration and is capable of performance. It is claimed that the ruling complained of places upon the defendant the burden of showing that the contract is unfair and inequitable, and that it is erroneous for that reason.
10. It is well settled that a contract which is unjust, unfair or inequitable will not be specifically enforced; and that, if a party seeks to enforce any rights under such a contract, he must seek his remedy in a court of law. Modisett v. Johnson (1831), 2 Blackf. 431; Ames v. Ames (1910), 46 Ind. App. 597, 91 N. E. 509; Ikerd v. Beavers (1886), 106 Ind. 483, 7 N. E. 326. The courts of this State have never directly decided that the burden is on the plaintiff, in a suit for specific performance of a contract, to allege and prove that the contract sought to be enforced is fair and equitable, or that it was supported by an adequate consideration, or that it was capable of performance, or to negative any other equitable defense, and we believe that the *301reverse of this proposition is the correct rule. If the contract sought to be enforced, as disclosed by the complaint, is clearly unfair and inequitable, or if the complaint by its affirmative averments discloses any other equitable defense, it will be subject to a demurrer for that reason. On the other hand, if the contract, on its face is not inequitable, and if the averments of the complaint do not disclose an equitable defense, the court will not presume as against the plaintiff, either that the contract is inequitable, or that an equitable defense exists. If a defendant seeks to show that a contract is unfair or inequitable by reason of extrinsic facts not disclosed by the contract itself, he must allege and prove such facts as a defense. Finlen v. Heinze (1903), 28 Mont. 548, 73 Pac. 123; Western R. Corp. v. Babcock (1843), 47 Mass. 346; King v. Hamilton (1830), 29 U. S. (4 Pet.) 311, 7 L. Ed. 869.
After a careful examination of appellants’ petition and briefs on petition for rehearing, we are confirmed in our view of the law as expressed in the original opinion.
Petition for rehearing overruled.
Note.—Reported in 99 N. E. 757; 100 N. E. 765. See, also, under (1) 33 Cyc. 318; (2) 16 Cyc. 41; (4) 36 Cyc. 587, 599; (6) 36 Cyc. 774; (8) 36 Cyc. 609. As to specific performance of a construction contract or contract to repair, see 9 Ann. Cas. 160; Ann. Cas. 1913 A 923.